NOT DESIGNATED FOR PUBLICATION



                               STATE OF LOUISIANA


                                   COURT OF APPEAL


                                      FIRST CIRCUIT


                                     NO. 2022 KA 0487


                               STATE OF LOUISIANA


                                           VERSUS


                               RONALD LANE SMITH

                                                    Judgment Rendered:   DEC 2 2 2022



                                      On Appeal from the
                                   20th Judicial District Court
                           In and for the Parish of East Feliciana
                                       State of Louisiana
                               Trial Court No. 2020- 000334


                        Honorable Kathryn E. Jones, Judge Presiding




    Samuel C. D' Aquilla                            Attorneys for Appellee,
    District Attorney                               State of Louisiana
    Haley M. Green
    Jessica B. Weimer
    Assistant District Attorneys
    Clinton, LA



    Gwendolyn K. Brown                              Attorney for Defendant -Appellant,
    Baton Rouge, LA                                 Ronald Lane Smith




                   BEFORE: THERIOT, CHUTZ, AND HESTER, JJ.




r
HESTER, I


       The defendant, Ronald Lane Smith, was charged by amended bill of information

with possession of a firearm while in possession of a controlled dangerous substance,


a violation of La. R.S. 14: 95( E).   He initially pled not guilty.   He moved to suppress


the evidence to be used against him, alleging it was seized in violation of his federal

constitutional rights.   Following a hearing, the motion was denied.        Thereafter, the


defendant pled nolo contendere, reserving his right to seek review of the court' s

ruling on the motion to suppress. See State v. Crosby, 338 So.2d 584 ( La. 1976).

He was sentenced to eight years imprisonment at hard labor, all but five years


suspended, and five years active supervised probation upon release. He now appeals,


challenging the denial of the motion to suppress. For the following reasons, we affirm

the conviction and sentence.


                                          FACTS


       On May 5,     2020,   shortly before midnight, East Feliciana Sheriffs Office

Deputy Branden Causey conducted a traffic stop of a vehicle in which the defendant

was a passenger.    The vehicle was on a dead- end gravel road.         Deputy Causey was

aware that trailers had previously been stolen from new construction sites in the area.

The stop was based on a nonfunctioning headlight on the vehicle. The defendant, who

was the registered owner of the vehicle, stated he had not yet repaired the headlight


after it had been damaged in a crash.       According to the "   state computer,"   used by

dispatch, there was no insurance coverage on the vehicle.        Deputy Causey indicated,

due to the lack of insurance coverage, he would not have allowed the defendant to


drive the vehicle away from the scene.

       Deputy Causey asked the defendant if there were any weapons in the vehicle.

The defendant replied stating that a revolver and a rifle were in the vehicle.         The


defendant also indicated where in the vehicle the weapons were located.             Deputy

Causey told the defendant that he was going to secure the weapons for safety purposes

                                              K
and " clear [   them]   and ...    hold [ them]" until the traffic stop was completed.    The


defendant replied, "[ t]hat' s fine."      Thereafter, Deputy Causey retrieved a rifle from a

sealed case in the back of the vehicle and a revolver underneath the front passenger


seat of the vehicle. The defendant indicated that both of the weapons belonged to him.


Deputy Causey stated that he questioned pretty much everyone he stopped about the

presence of weapons as " a safety factor."        He further stated that the defendant was not


in handcuffs or under arrest when he asked him about weapons.


       Deputy Causey asked dispatch to perform a criminal history check on the

defendant. Deputy Causey testified, " I        found that [the defendant] did have felonies on


his record. On his criminal history." Deputy Causey indicated the dispatcher read the

defendant' s criminal history from the National Criminal Information Center ( NCIQ

database.   The following colloquy then occurred:

        State]:         Okay. And, you said you' ve been an officer since 2016?

        Deputy]:        Yes, Ma' am.


        State]:         Okay. Do these always show —do they show convictions?

        Deputy] :       Uh, I have seen ` em with —with dispositions to the charges before.


       Yes, Ma' am.


        State]:         And,      um,
                                        does dispatch tell you convictions only or do they

       mention arrests?




        Deputy]:        Not all the time.      They -- they — no they won' t always give a

       disposition with the charge.

        State]:         And I' m sure you have,         uh,   extensive experience   reading a


       criminal history?




                                                  3
          Deputy]:    Yes, Ma' am.


          State]:     And, um, do they always list a disposition after arrest?

          Deputy]:    Uh, not to my knowledge. No.          Not all the time.


          State]:     Even when someone has, in fact, been convicted?


          Deputy]:    Yes, Ma' am.


          State]:     So you' re told, basically, what they' ve been arrested for in
         the past and any convictions, if the conviction is listed?

          Deputy]:    Yes, Ma' am.


         Deputy Causey stated he learned the defendant was a felon, but "[          did not] get


dispositions."


         After learning of the defendant' s criminal history, Deputy Causey advised the

defendant of his Miranda I rights. Thereafter, Deputy Causey asked the defendant if

he had any sort of illegal substances in the vehicle.       The defendant replied there was a


 pipe" on the passenger side. Deputy Causey understood the defendant to be referring

to a "   device used to smoke illegal narcotics."     The defendant also disclosed he had

methamphetamine         in   his    pocket.        Deputy    Causey     recovered     suspected



methamphetamine from the defendant' s pocket and placed him under arrest.                   The


defendant' s vehicle was towed and stored following an inventory search.

                                   MOTION TO SUPPRESS


         In his sole assignment of error, the defendant contends the trial court erred in


denying the motion to suppress.       He argues the State failed to establish the evidence


was legally seized pursuant to a search incident to a lawful arrest.

         The decision to stop an automobile is reasonable where the police have probable

cause to believe that a traffic violation has occurred. The standard is a purely objective

one that does not take into account the subjective beliefs or expectations of the


detaining officer. Although they may serve, and may often appear intended to serve,



1 Miranda v. Arizona, 384 U. S. 436, 86 S. Ct. 1602, 16 L.Ed.2d 694 ( 1966).
                                               4
as the prelude to the investigation ofmuch more serious offenses, even relatively minor

traffic violations provide an objective basis for lawfully detaining the vehicle and its

occupants.     State v. Waters, 2000- 0356 ( La. 3112101), 780 So. 2d 1053, 1056 (             per




curiam);    State v. Dupont, 2014-0497 ( La. App. 1st Cir. 1117114),        2014 WL 5801488,


 3, writ denied, 2014- 2595 ( La. 9118115),          178 So. 3d 145, cert. denied, 577 U.S.


11211 136 S. Ct. 985, 194 L.Ed.2d 8 ( 2016); see Whren v. United States, 517 U.S.

806, 817- 19, 116 S. Ct. 1769, 1776- 77, 135 L.Ed.2d 89 ( 1996).


       The Fourth Amendment to the United States Constitution and article I, § 5 of


the Louisiana Constitution protect people              against unreasonable searches and


seizures.
              Subject only to a few well- established exceptions, a search or seizure

conducted without a warrant issued upon probable cause is constitutionally

prohibited.
               Once a defendant makes an initial showing that a warrantless search or

seizure occurred, the burden of proof shifts to the State to affirmatively show it was

justified under one of the narrow exceptions to the rule requiring a search warrant.

La. Code Crim. P. art. 703( D).        A trial court' s ruling on a motion to suppress the

evidence is entitled to great weight, because the court had the opportunity to observe

the witnesses and weigh the credibility of their testimony. When a trial court denies

a motion to suppress, factual and credibility determinations should not be reversed

in the absence of a clear abuse of the trial court' s discretion, i. e., unless such ruling


is not supported by the evidence.       However, a trial court' s legal findings are subject


to a de novo standard of review.         State v. Conklin, 2018- 0718 ( La. App. 1 st Cir.

2128119), 274 So. 3d 675, 680, writ denied, 2019- 00665 ( La. 101$ 119), 280 So. 3d


591.


       A peace officer may lawfully arrest a person without a warrant when he has

reasonable cause' to believe that the person to be arrested has committed an offense.




2 The " reasonable cause" standard of La. Code Crim. P. art 213( A)(3) is equivalent to " probable
cause" under the general federal constitutional standard. To read Article 213 as allowing an arrest
                                                 5
La. Code Crim. P. art. 213( A)(3).      Probable cause to arrest exists when facts and


circumstances within the arresting officer' s knowledge and of which he has

reasonable and trustworthy information are sufficient to justify a man of average

caution in the belief that the person to be arrested has committed or is committing

an offense.    Although mere suspicion cannot justify an arrest, the officer does not

need proof sufficient to convict. Probable cause must be judged by the probabilities

and practical considerations of everyday life on which average men, and particularly

average police officers, can be expected to act. Whether probable cause existed at


the time of the arrest must be determined without regard to the result of the


subsequent search.      Conklin, 274 So. 3d at 680- 81.


       At the hearing on the motion to suppress, the court noted that the defendant

informed Deputy Causey that he had two firearms in the vehicle, and Deputy Causey

secured the weapons for officer safety.     The court noted that thereafter, as a routine


part of the traffic stop, Deputy Causey asked dispatch to " run the defendant' s record"

and was informed that there was no insurance on the vehicle, resulting in the towing

of the vehicle.      Additionally, the court noted that Deputy Causey was informed by

dispatch that there were one or more felony arrests on the defendant' s record.         The


court found the NCIC database is not completely up-to-date,              and when a law


enforcement officer is informed there are felonies within a reasonable period of time,


they are justified in going forth on the presumption that the person is a convicted felon

because they have no way, on the side of the road, of finding out whether or not a

particular arrest has resulted in a conviction.


        The court noted that Deputy Causey properly Mirandized the defendant.

Thereafter, the defendant admitted he had a pipe for smoking drugs in the vehicle and

methamphetamine in a container in his pocket.         The court found that once Deputy



on less than probable cause would put the article afoul of the Fourth Amendment. Conklin, 274
So. 3d at 680 n.4.

                                              6
Causey was told about the drugs, he had probable cause to remove that particular

container from the defendant' s pocket. The court noted, thereafter, the defendant was


arrested and his vehicle was towed and inventoried. The court found the firearms were


 admitted to from the beginning," and in any event, would have ultimately been found

under the inventory search. The court found the methamphetamine was also " admitted

to and ...   found and placed into evidence after it was admitted to."

         There was no abuse of discretion in the denial of the motion to suppress


evidence.    The traffic stop of the vehicle was supported by probable cause to believe

the driver had violated La. R.S. 32: 53( A)( 1) &    32: 301( A)( 1).    See Waters, 780 So. 2d


at 1056; Dupont, 2014 WL 5801488 at * 3.            Thereafter, when Deputy Causey asked

the defendant as a safety precaution if there were any weapons in the vehicle, the

defendant voluntarily disclosed the presence of two firearms and consented to the

removal of the firearms.     After learning from dispatch that the defendant had felony

arrests, but without information of the dispositions of the arrests, Deputy Causey

advised the defendant of his Miranda rights. The defendant was not under arrest for


any offense concerning his felony status at this point,            so no confirmation of his


conviction of a felony was required.           Rather,    Deputy Causey Mirandized the

defendant because he was no longer free to leave. The obligation to provide Miranda


warnings attaches only when a person is questioned by law enforcement after they have

been taken "    into custody or otherwise deprived of [their] freedom of action in any

significant way."     Miranda, 384 U.S. at 444, 86 S. Ct. at 1612; State v. Gill, 2009-


2003 (   La. App. 1st Cir. 3126110),   2010 WL 1170437, * 2.            After the defendant was


Mirandized, Deputy Causey asked the defendant if he had any illegal substances, and

the defendant disclosed that he had illegal narcotics in his pocket. As noted by the trial




                                               7
court, Deputy Causey then had probable cause to arrest the defendant for the illegal

narcotics and search him incident to that arrest.'


         For the aforementioned reasons, we find that the trial court did not abuse its

discretion in denying the defendant' s motion to suppress.                         Accordingly,     this


assignment of error is without merit.


         CONVICTION AND SENTENCE AFFIRMED.




3 Moreover, because the vehicle had no insurance coverage and had to be inventoried before being
towed,  the guns and drug paraphernalia would have been inevitably discovered.                  Even

unconstitutionally obtained evidence may be admitted at trial if it would inevitably have been seized
by the police in a constitutional manner. Nix v. Williams, 467 U.S. 431, 444, 104 S. Ct. 2501, 2509,
81 L.Ed. 2d 377 ( 1984);   State v. Magee, 2017- 1217 ( La. App. 1st Cir. 2127/ 18), 243 So. 3d 151, 160,
writ denied, 2015- 0509 ( La. 2111119), 263 So. 3d 434.

                                                     8
                               STATE OF LOUISIANA


                                 COURT OF APPEAL


                                   FIRST CIRCUIT




                                   NO. 2022 CA 0487



                               STATE OF LOUISIANA


                                        VERSUS


                               RONALD LANE SMITH




THERIOT, J.,     dissenting and assigning reasons.

       I find Smith' s statements, although given post -Miranda, were the product of


his illegal detainment. I respectfully disagree with the majority in affirming the

district court' s ruling to deny the Motion to Suppress.

       The trial court denied Smith' s Motion to Suppress on the grounds that Deputy

Causey acted in good faith when he relied on the NCIC report to detain Smith, since

the database is not always completely up- to- date ( i. e., not all convictions are put into

the database). I disagree. In this case, the computer check did not reveal that Smith


was a convicted felon. Deputy Causey assumed he was a convicted felon.

       After conducting a traffic stop, if the officer develops reasonable suspicion of

criminal activity, he may further detain the individual while he diligently pursues a

means of investigation likely to quickly confirm or dispel the particular suspicion. In

determining whether the officer has a reasonable suspicion of some separate illegal

activity that justifies further detention, the totality of the circumstances must be

taken into account. See State v. Coleman, 2019- 1458, p. 5 ( La. App. 1 Cir. 6112120);

305 So. 3d 878, 882, writ denied, 2020- 00868 ( La. 10120120); 303 So. 3d 294,


and cert.   denied, 209 L.Ed.2d 505;       141 S. Ct. 1739 ( 2021).     Additionally,   the
Louisiana Supreme Court has held that " once the computer check revealed that


defendant was a convicted felon, the officers were justified in detaining him and the

gun."   State v. Husband, 437 So. 2d 269, 271 ( La. 1983).


        1n State v. Cobb, 419 So. 2d 1237, 1243 ( La. 1982), Cobb was pulled over


for a routine traffic stop and was ordered to step out of the vehicle. When the officer

asked Cobb for his driver' s license, Cobb opened the console between the front two

seats, at which time the officer noticed the handle of   gun. He then ordered Cobb to


 freeze," and took possession of the gun. The officer then contacted his police station


to check Cobb' s criminal record, which revealed that Cobb was a convicted felon.


        Cobb sought to have the evidence, particularly the gun, suppressed, which was

denied by the district court. The Supreme Court of Louisiana reasoned: "     Although


the firearm was seized pursuant to a warrantless search, the search was legal under


the guidelines set forth by the United States Supreme court in Terry v.          Ohio,


supra, and State v. Reed,    supra. The officer, during a lawful investigatory stop

took temporary custody of a weapon, for his own personal protection. He had reason

to fear for his life, due to the defendant' s action in moving his hand towards the

weapon.    This set of circumstances warranted the seizure of the gun. Once the


computer check of the defendant disclosed the fact that he was a convicted felon, the


officer was justified in retaining the item for evidentiary purposes."   Cobb, 419 So.


2d at 1243.


        The justification of the officers in COBB and HUSBAND hinged on the fact


that the computer check disclosed the fact that the defendant was a convicted felon.


In the case at bar, Deputy Causey detained Smith for felon in possession of a firearm

without knowing whether Smith was, in fact, a convicted felon. Deputy Causey

stated that he relied upon the information relayed by dispatch regarding Smith' s prior

felony offenses. However, he further testified that the records provided did not

reflect whether Smith had been convicted, only that he had been arrested. When

                                           2
asked why he arrested Smith for felon in possession of a firearm, Deputy Causey
stated: "
            I`m not sure if he was a felon or not. They don't always show dispositions

on criminal history." Deputy Causey admitted he " didn' t get dispositions."    I do not


find Deputy Causey to be in good faith in reasoning that no disposition equaled a

conviction. Any discrepancy in the NCIC database should hinder the State, not the

citizens. Accordingly, the evidence obtained after Smith was given his Miranda

warnings should be excluded.


       I agree it is permissible for an officer to ask a person subsequent to a stop if

there are any firearms in the vehicle for the purposes of officer safety. But if the

background check is inconclusive and the officer is not sure if the individual is a


convicted felon, then I suggest the officer follow what the officer did in State v.


White, 2008- 1002 ( La. 1/ 21/ 09, 4- 5); 1 So. 3d 439. The proper procedure would be


for the officer to detain the weapon for safety purposes and 'instruct the individual to

retrieve the weapon the next business day from the police headquarters during

non n- al working hours. See, State v. White, Id.

       For the foregoing reasons, I respectfully dissent.




                                            3